DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on May 15, 2019 is acknowledged.
Claims 1, 3-4, 7 and  9-14 have been amended.  Overall, claims 1-15 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a bypass passage for selectively communicating at least one of the first compression path and the second compression path with a suction pressure region of the compressor” recited in claim 1 (also see para. [0043] of the instant  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first sealing means”, “second sealing means” and “third sealing means” in claims 5-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a first sealing means ---> the specification describes as “A similar floating sealing means is also provided inside the intermediate cylindrical portion 54j, and includes an annular sealing member SE2 and a coil spring SP2. Besides, stopping portions 54k for restraining the coil spring SP2 may be provided on the base 54e, and the floating sealing means seals the first back pressure chamber 56a relative to the second back pressure chamber 56b.” (see page 13, lines 5-9). No structure has been discloses.
a second sealing means ---> the specification describes as “a floating sealing means including an annular sealing member and a coil spring (depending on the various designs, the coil spring may take other forms, such as a spring bracket). Specifically, an annular sealing member SE1 is provided on the inner side of the upper end of the outer cylindrical portion 54h, and has an L-shaped cross section. The annular sealing member SE1 is axially supported by a coil spring SP1 accommodated in the second back pressure chamber 56b, such that two legs of L-shape abut against the partition plate 12 (the partition plate 12 is not shown in Figures 2 and 6, but shown in Figure 1) and the outer cylindrical portion 54h respectively,” (see page 12, para. [0047], lines 5-12). No structure has been discloses.
a third sealing means ---> the specification describes as “A similar floating sealing means is also provided in the cylindrical portion 55a of the bracket 55, and includes an annular sealing member SE3 and a coil spring SP3, thereby realizing a floating seal between the bracket 55 and the partition plate 12, that is, sealing the inner space of the inner cylindrical portion 54g relative to the first back pressure chamber 56a” (see page 13, para. [0049], lines 1-4). No structure has been discloses.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
a bypass passage for selectively communicating at least one of the first compression path and the second compression path with a suction pressure region of the compressor”. In other words, the limitation “a bypass passage for selectively communicating at least one of the first compression path and the second compression path with a suction pressure region of the compressor” renders the claim indefinite because it is:
 	a/. under what condition a bypass passage (BP) communicates the first compression path (CP1) with a suction pressure region (10d) of the compressor; or
	b/. under what condition a bypass passage (BP) communicates the second compression path (CP2) with a suction pressure region (10d) of the compressor;  or
	c/. under what condition a bypass passage (BP) communicates first compression path (CP1) and the second compression path (CP2) with a suction pressure region (10d) of the compressor; and 
	d/. Which component(s)/element(s)/feature(s) is (are) in order to control the flow from the first and second compression paths (CP1, CP2) to the suction pressure region (10d) through the bypass passage (BP), as the applicants have claimed.
	The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-15 will be examined as best understood by the examiner.   
                                                                     
Claim Objections
7.	Claims 1 and 5-7 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings (i.e.: “a bypass passage for selectively communicating at least one of the first compression path and the second compression path with a suction pressure region of the compressor” recited in claim 1 (also see page 11, para. [0043], lines 5-6) and “first sealing means, second sealing means and third sealing means” recited in claims 5-7. Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Sun) (Publication Number CN 206175209U)   
	Regarding claim 1, as shown in Figs. 1-7,  Sun discloses a scroll compressor comprising a non-orbiting scroll member 50 and an orbiting scroll member 60 intermeshing with each other, the non-orbiting scroll member being provided with a first suction port (In1), a second suction port (In2), a first discharge port (Out1) and a second discharge port (Out2), a first compression path (CP1) being formed between the first suction port and the first discharge port, and a second compression path (CP2) being formed between the second suction port (In2) and the second discharge port (Ou2), wherein the compressor further comprises a bypass passage (BP – see Figs. 
	Regarding claim 2, Sun discloses wherein projections of the first back pressure chamber 56a and the second back pressure chamber 56b onto the non-orbiting scroll member in an axial direction are in a shape of concentric rings.    
	Regarding claim 3, Sun discloses wherein the non-orbiting scroll member 50 is formed with an inner cylindrical portion 54g, an intermediate cylindrical portion 54j and an outer cylindrical portion 54h, an inner space of the inner cylindrical portion communicates with the first discharge port and the second discharge port, the first back pressure chamber 56a is defined between the inner cylindrical portion 54g and the intermediate cylindrical portion 54j, and the second back pressure chamber 56b is defined between the intermediate cylindrical portion 54j and the outer cylindrical portion 54h.    
	Regarding claim 4, Sun discloses wherein the compressor is provided with a partition plate 12, the partition plate is adapted to divide the interior of a housing 10 of the compressor into the suction pressure region 10d on one side of the partition plate 12 and a discharge pressure region 10e on the other side of the partition plate, and the non-orbiting scroll member 50 together with 
	Regarding claim 5, Sun discloses wherein a first sealing means SE2 is arranged in the first back pressure chamber, a second sealing means SE1 is arranged in the second back pressure chamber, the first sealing means SE2 is adapted to seal the first back pressure chamber 56a  relative to the second back pressure chamber 56b, and the second sealing means SE1 is adapted to seal the second back pressure chamber relative to the suction pressure region.    
	Regarding claim 6, Sun discloses wherein a third sealing means SE3 is arranged in the inner space of the inner cylindrical portion 54g, and the third sealing means is adapted to seal the inner space relative to the first back pressure chamber 56a.    
	Regarding claim 7, Sun discloses wherein one or more of the first sealing means, the second sealing means and the third sealing means comprise annular sealing members and supporters for supporting the annular sealing members.    
	Regarding claim 8, Sun discloses wherein the first back pressure chamber 56a and the second back pressure chamber 56b are isolated from each other.    
	Regarding claim 9, Sun discloses wherein two spiral vanes 60b, 60c of the orbiting scroll member 60 respectively move in the first compression path (CP1) and the second compression path (CP2), a first spiral vane 60b of the orbiting scroll member arranged in the first compression path is adapted to divide the first compression path into a first sub-path (CP11) located on a radially outer side of the first spiral vane and a second sub-path (CP12) located on a radially inner side of the first spiral vane, and the first back pressure passage 80 is in communication with one of the first sub-path and the second sub-path; and a second spiral vane 60c of the orbiting scroll member arranged in the second compression path (CP2) is adapted to divide the second compression path 
	Regarding claim 10, Sun discloses wherein the spiral vanes of the compress are symmetrical, the first back pressure passage 80 has a first opening 82 leading to the first compression path (CP1), and the second back pressure passage 90 has a first opening 92 leading to the second compression path (CP2) and arranged symmetrically with the first opening 82 of the first back pressure passage 80.    
	Regarding claim 11, Sun discloses wherein the non-orbiting scroll member 50 has an integral structure, and the first back pressure passage 80, the second back pressure passage 90 and the bypass passage (BP) are all arranged in the non-orbiting scroll member (see Fig. 1).    
	Regarding claim 12, Sun discloses wherein the non-orbiting scroll member 50 includes a non-orbiting scroll body portion 52 and a cover plate 54 which are detachably connected with each other, wherein the first suction port (In1), the second suction port (In2), the first discharge port (Out1), and the second discharge port (Out2) are formed in the non-orbiting scroll body portion 52, and wherein the first back pressure chamber 56a and the second back pressure chamber 56bare partially defined by the cover plate 54 (see Figs. 1-2).    
	Regarding claim 13, Sun discloses wherein a first discharge chamber (CS1) communicating with the first discharge port (Out1) and a second discharge chamber (CS2) communicating with the second discharge port are formed between the non-orbiting scroll body portion 52 and the cover plate 54, and the bypass passage (BP) communicates at least one of the first compression path (CP1) and the second compression path (CP2) with the suction pressure 
	Regarding claim 14, Sun discloses, wherein the non-orbiting scroll body portion 52 is provided therein with a plurality of capacity modulation passages (VL, Vl1, Vl2) for communicating the first discharge chamber (CS1) with the first compression path (CP1) and a plurality of capacity modulation passages for communicating the second discharge chamber  (CS2) with the second compression path (CP2), a check valve (V – see Fig. 1) is arranged for each of the capacity modulation passages (Vl1, Vl2) in the first discharge chamber  (CS1) and the second discharge chamber (CS2), such as to only allow a working medium to flow from the capacity modulation passage into the corresponding discharge chamber (see Fig. 1).    
	Regarding claim 15, Sun discloses, wherein the first discharge chamber (CS1) and the second discharge chamber (CS2) are isolated from each other. 
Note, “for selectively communicating at least one of the first compression path and the second compression path with a suction pressure region of the compressor” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Sun is capable of communicating the first exhaust chamber with the suction pressure zone through the bypass passage, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)). 
	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Prior Art
9.	The IDSs (PTO-1449) filed on July 10, 2020, Aug. 15, 2019 and May 15, 2019 have been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Arai et al. (U.S. Patent Number 4,496,292), Steele (U.S. Patent Number 5,340,292), Inagaki et al. (U.S. Patent Number 5,451,146) and Kim et al. (U.S. Patent Number 6,672,845B1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746